Citation Nr: 0730208	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  02-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.  

The claim was remanded to the RO in August 2003 and September 
2005 to the RO and the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  

The Board denied the veteran's claim in a September 2006 
decision.  However, in April 2007, the United States Court of 
Appeals for Veterans Claims (Court), which granted a joint 
motion for remand, remanded the September 2006 Board 
decision, for further development.  The case is now again 
before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran submitted a statement dated 
in January 2006 where the veteran asserted that he was 
sexually assaulted prior to entering into active duty service 
and also sexually assaulted during active service.  For the 
in-service assault, the veteran asserted that it occurred on 
a Friday night at a party.  He indicated that he drank some 
beers and smoked some weed.  He was feeling good until three 
men began taking their clothes off, wrestled him onto a bed, 
assaulted him, and then took turns raping him.  He stated 
that the men spent time in Vietnam, and threatened him.  They 
told him that if he told anyone, they would deny it.  The 
veteran indicated that he then wanted out of the military.  
He consumed an entire bottle of aspirin and later made deep 
cuts into his arms with a razor blade.  

Upon review, the January 2006 letter submitted by the veteran 
was not addressed or apparently considered in the most recent 
supplemental statement of the case ("SSOC") dated in 
January 2006.  No waiver of initial RO consideration of this 
evidence is of record.

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2006).  As such, a 
remand is required in order for initial RO consideration of 
this letter.  

In addition, the Board finds that there is an enhanced duty 
to assist the veteran with the development of his claim for 
service connection for psychiatric disorder, to include PTSD, 
as a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21- 
1MR, Part IV, Subpart ii, 1.D.17.a. M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases). 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. See 67 Fed. Reg. 10330-10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

In the case at hand, no PTSD Questionnaire has been sent to 
the veteran, including any specific to the development of a 
personal assault claim.  Therefore, a remand is warranted to 
provide the veteran and his representative a letter that 
advises them as required by 38 C.F.R. § 3.304(f)(3) and to 
allow them the opportunity to furnish this type of evidence 
or to advise VA of potential sources of such evidence.

Accordingly, the case is REMANDED for the following action:

1.	The RO must provide notice as required 
by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper notice must also 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the appellant may 
submit or evidence of behavioral changes 
that may support his claim.

2.  The RO should ask the veteran to 
provide complete details regarding his 
alleged sexual assault.  The RO should 
explain to the veteran that he must 
provide sufficient detail regarding the 
alleged stressors in order for the VA to 
assist the veteran in verifying the 
stressors, including names, dates and 
specific locations regarding any claimed 
stressful event.

3. If indicated by the veteran's response, 
the RO should then take any appropriate 
action to verify the claimed stressors, to 
include consultation with the United 
States Armed and Joint Services Records 
Research Center (JSRRC).  The RO should 
provide JSRRC with the veteran's personnel 
file and a description of the veteran's 
alleged stressors with the request for 
verification.

4.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the discussion 
above.  If official service records or 
alternative records corroborate the 
veteran's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also indicate 
whether any behavioral changes that 
occurred at or close in time to the alleged 
stressor incidents could possibly indicate 
the occurrence of one or more of the 
alleged in-service stressors and if so 
should decide whether this evidence needs 
the interpretation by a clinician.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD that 
he may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether any 
current psychiatric disorder, including 
PTSD, had its onset during the veteran's 
active service.  If the examiner 
determines that the veteran's PTSD 
preexisted service, the examiner is asked 
to opine as to whether the in-service 
sexual assault aggravated his preexisting 
PTSD. 

6.  After the above has been completed, 
and any additional notification and/or 
development deemed warranted, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his  representative must 
be provided a supplemental statement of 
the case, which must address the January 
2006 letter submitted by the veteran 
regarding his assertions of a sexual 
assault in service.  The veteran must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



